Barnhill, J.,
concurring: I concur in the majority conclusion, but I cannot agree that a party may not become liable in damages for inducing, or conspiring with, another to breach a contract. The books are full of cases to the contrary. Anno. 84 A. L. R., 43, et seq.
The weight of authority supports the- rule that an action will lie against a person who, otherwise than in a legitimate exercise of his own rights, procures the breach of a contract. Moreover, interference with contract relations includes not merely the procurement of the breach of contract, but all invasions of contract relations, including any act injuring or destroying persons or property which retards, makes more difficult, or prevents performance, or makes performance of less value to the promisee. 52 Am. Jur., 387.
The theory of the doctrine is that the right to perform a contract and to reap the profits resulting from such performance, and also the right to performance by the other party, are property rights which entitle each party to protection and to seek compensation by action in tort for an injury to such contract. 30 Am. Jur., 71-2; Anno. 84 A. L. R., 43, et seq.; Angle v. Chicago St. P. M. & O. R. Co., 151 U. S., 55, 38 L. Ed., 1.
This rule has been approved and- enforced in this State. Haskins v. Royster, 70 N. C., 601; Jones v. Stanly, 76 N. C., 355; Morgan v. Smith, 77 N. C., 37; Holder v. Mfg. Co., 135 N. C., 392; Williams v. Parsons, 167 N. C., 529, 83 S. E., 914; Elvington v. Shingle Co., 191 N. C., 515, 132 S. E., 274.
Even so I agree that the complaint fails to state a cause of action against the appealing defendant. In so doing I base my concurrence .squarely on our registration law, and the legal effect thereof. Notice, however full, of contracts concerning, or affecting the title to, real property does not take the place of registration. Until the contract or conveyance is recorded third parties may deal with the property as if no contract existed. G. S., 47-18; Glass v. Shoe Co., 212 N. C., 70, 192 S. E., 899; Sills v. Ford, 171 N. C., 733, 88 S. E., 636; Collins v. Davis, 132 N. C., 106; Case v. Arnold, 215 N. C., 593, 2 S. E. (2d), 694; Grimes v. Guion, 220 N. C., 676, 18 S. E. (2d), 170; Turner v. Glenn, 220 N. C., 620, 18 S. E. (2d), 197; Lanier v. Lumber Co., 177 N. C., 200, 98 S. E., 593; McClure v. Crow, 196 N. C., 657, 146 S. E., 713; Smith v. Turnage-Winslow Co., 212 N. C., 310, 193 S. E., 685; Patterson v. Bryant, 216 N. C., 550, 5 S. E. (2d), 849.
The exercise of a legal right in a lawful manner cannot give rise to a cause of action.
“An act which is lawful in itself and which violates no right cannot be made actionable because of the motive which induced it. A malicious motive will not make that wrong which in its own essence is lawful.” *588Guethler v. Altman, 84 A. S. R., 313. “If an act be lawful — one that the party has a legal right to do — the fact that he may be actuated by an improper motive does not render it unlawful.” Bohn Man. Co. v. Hollis, 40 A. S. R., 319; Bell v. Danzer, 187 N. C., 224, 121 S. E., 448; Biggers v. Matthews, 147 N. C., 299; Swain v. Johnson, 151 N. C., 93, 65 S. E., 619; Elvington v. Shingle Co., supra; Holder v. Bank, 208 N. C., 38, 178 S. E., 861.
The plaintiff was privileged to have his contract recorded in the public registry and thus protect his rights. Until he did so the appealing defendant was free to deal with the property as if there were no contract. In exercising this right, whatever the motive, he incurred no liability for wrongfully interfering with the contract of plaintiff, which as to him, in law, did not exist.
Having failed to file his contract for registration, the plaintiff must suffer the consequences.
It is true the excerpt from 2 Cooley on Torts (4th Ed.), 602, sec. 360, quoted in the majority opinion as a rule of general application is cited in a number of opinions of this Court. In each case, however, the Court was discussing contracts relating to real estate. It has never been adopted here as the general rule controlling all cases of alleged interference with the contract of another.
The law discussed in those opinions must be interpreted in each instance in the light of the framework of the facts of the particular case. Light Co. v. Moss, 220 N. C., 200, 17 S. E. (2d), 10; S. v. Crandall, ante, 148; S. v. Utley, 223 N. C., 39, 25 S. E. (2d), 195; S. v. Boyd, 223 N. C., 79, 25 S. E. (2d), 456; Byers v. Byers, 223 N. C., 85, 25 S. E. (2d), 466. When so interpreted it appears that the rule denying recovery for wrongfully inducing the breach of a contract concerning land is an exception to the general rule heretofore stated. The exception is bottomed upon the force and effect of our registration law.
WiNBOBNE and Denny, JJ., join in this opinion.